UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4599



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHAWN DANA BOKMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:05-cr-00021-jlk)


Submitted:   December 6, 2006             Decided:   January 26, 2007


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul G. Beers, GLENN, FELDMANN, DARBY & GOODLATTE, Roanoke,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
Edward A. Lustig, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shawn Dana Bokman appeals his convictions and sentence

for possession with intent to distribute hydrocodone, in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(C) (2000) (Counts 1, 4, and 9),

possession with intent to distribute alprazolam, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(D) (2000) (Count 5), sale or disposal

of a firearm to a convicted felon, in violation of 18 U.S.C.

§§ 922(d)(1) and 924(a)(2) (2000) (Counts 3, 8, and 11), and

possession or transfer of an unregistered machine gun, in violation

of 18 U.S.C. § 922(o) (2000) (Count 7).   We affirm.

          Bokman’s first contention is that the district court

erred in denying his motion for judgment of acquittal as to Counts

3, 8, and 11.   He asserts the government failed to prove he had

actual knowledge that the purchaser had been convicted of a “crime

punishable by imprisonment for a term exceeding one year,” as

required under § 922(d)(1).   Rather, the informant who purchased

the guns stated only that he was a “felon.”     Bokman notes that

pursuant to 18 U.S.C. § 921(a)(20) (2000), certain crimes that may

otherwise qualify as felonies do not fall under the realm of

“crimes[s] punishable by imprisonment for a term exceeding one

year,” such as unfair trade practices or antitrust violations.

          We review the district court’s denial of a motion for

judgment of acquittal de novo.   United States v. United Med. and

Surgical Supply Corp., 989 F.2d 1390, 1401 (4th Cir. 1993).    The


                              - 2 -
standard of review for a denial of a motion for judgment of

acquittal is “whether there is substantial evidence (direct or

circumstantial) which, taken in the light most favorable to the

prosecution, would warrant a jury finding that the defendant was

guilty beyond a reasonable doubt.”          United States v. MacCloskey,

682 F.2d 468, 473 (4th Cir. 1982).

     Even if Bokman did not “know” that the informant had been

convicted   of   a   “crime    punishable   by   imprisonment   for   a   term

exceeding one year” based on the informant’s statement that he was

a felon, § 922(d)(1) requires only that a defendant know or “hav[e]

reasonable cause to believe” that the buyer has been convicted of

such a crime.        The statements made by the informant during the

firearm transactions fully support the jury’s finding that Bokman

had at least reasonable cause to believe that the informant had

been convicted of a crime punishable by more than one year.

            Bokman next argues that the district court erred in

enhancing his offense level under U.S. Sentencing Guidelines Manual

§ 2D1.1(b)(1) (2005).         Bokman claims that he did not “possess” a

firearm in connection with the drug deals because the guns did not

facilitate the narcotics transactions.           Bokman contends that the

mere fact that the transactions were simultaneous does not mean

that the weapons were possessed in connection with the distribution

of the drugs, and that the jury’s acquittal on all 18 U.S.C.

§ 924(c) (2000) charges supports his position.


                                    - 3 -
            On appeal of the sentencing judge’s application of the

guidelines, we review factual determinations under a “clearly

erroneous” standard. United States v. Daughtrey, 874 F.2d 213, 217

(4th Cir. 1989).        However, if the issue turns primarily on the

legal interpretation of a guideline term, the standard “moves

closer” to de novo review.      Id.

       Pursuant to USSG § 2D1.1, for an offense involving drugs, a

defendant’s base offense level is increased by two levels if a

dangerous weapon was possessed. This adjustment “should be applied

if the weapon was present, unless it is clearly improbable that the

weapon was connected with the offense.”             USSG § 2D1.1 comment.

(n.3).

            The term “in connection with” is synonymous with “in

relation to”, as that term is used in 18 U.S.C. § 924(c) (2000).

United States v. Blount, 337 F.3d 404, 411 (4th Cir. 2003), citing

United States v. Garnett, 243 F.3d 824, 828 (4th Cir. 2001).             To

meet the “in relation to” requirement, the Government must prove

that the firearm has “some purpose or effect with respect to the

drug trafficking crime . . . the gun at least must facilitate or

have the potential of facilitating the drug trafficking offense.”

United States v. Lipford, 203 F.3d 259, 266-67 (4th Cir. 2000)

(internal citations and quotations omitted).           We have recognized

that   in   narcotics    transactions,   a   drug   purchaser   often   must

persuade a dealer to sell him drugs through an offer to buy other


                                  - 4 -
illegal goods, such as firearms.          Id. at 267.   When guns and drugs

are sold together as part of a singular transaction, the firearms

facilitate the drug transaction by making it possible for the buyer

to convince the seller to take the risks inherent in selling

contraband.      Id.

            We   also   find   unavailing    Bokman’s   argument     that    his

acquittal   on    the   firearms   charges    precluded    the     court    from

considering his sales of firearms for sentencing purposes.                  Even

after United States v. Booker, 543 U.S. 220 (2005), district courts

may continue to consider acquitted conduct in determining the

appropriate guideline range.        United States v. Williams, 399 F.3d

450, 454 (2d Cir. 2005).           In this case, there was sufficient

evidence of three distinct transactions involving both firearms and

illegal narcotics. Therefore, the district court properly enhanced

Bokman’s sentence, pursuant to § 2D1.1(b)(1), for possession of a

dangerous weapon during an illegal narcotics transaction.

            Accordingly, we affirm Bokman’s conviction and sentence.

We   dispense    with   oral   argument    because   the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 5 -